Johnson, Judge.
Andrew Wright appeals from his convictions of burglary, armed robbery, and aggravated assault.
1. Wright contends that there was insufficient evidence to support his convictions. This contention, is without merit.
Construed to support the verdict, the facts proved at trial are that Gerald Combe, Jr., Tony Ashe and Wright broke into the home/ office of the victims by “busting” through a screen door. Wright held the .38 caliber blue steel snubnose handgun which was used to commit the robbery. Once inside the home, Wright told the victims, at gunpoint, to “get on the fucking floor” while the other men stole money from the wallet of one of the victims and from the cash register. They tied up the victims with a belt and a lamp cord, and then fled through the back door.
After the crime, Wright told his friend, Hayward A. Jackson, that he had participated in the robbery and that he was the one who held the gun during its commission. Wright’s alibi testimony was disputed by several witnesses.
We find that there was overwhelming evidence to support Wright’s conviction of burglary, armed robbery and aggravated as*686sault such that a rational trier of fact could find him guilty of those offenses beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided March 9, 1993.
Waddell, Emerson, George & Buice, Hulane E. George, for appellant.
Joseph H. Briley, District Attorney, Fredric D. Bright, Assistant District Attorney, for appellee.
2. Wright contends that the trial court erred in allowing the state to read into evidence his testimony at his earlier trial for the same offenses which resulted in a hung jury. Wright concedes that the opinion in Edison v. State, 256 Ga. 67, 69 (344 SE2d 231) (1986) is controlling. We find no error.

Judgment affirmed. Pope, C. J., and Carley, P. J., concur.